Case 1:20-cr-00046-TSK-MJA Document 25 Filed 12/04/20 Page 1 of 5 PageID #: 55



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 1:20-CR-46
                                                       (Judge Kleeh)

MARK RIFFLE,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On November 16, 2020, the Defendant, Mark Riffle (“Riffle”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Indictment, charging him with Unlawful Possession of a Firearm, in

violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2). Riffle stated that he understood that the magistrate

judge is not a United States District Judge, and Riffle consented

to pleading before the magistrate judge.             This Court referred

Riffle’s plea of guilty to the magistrate judge for the purpose of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.
Case 1:20-cr-00046-TSK-MJA Document 25 Filed 12/04/20 Page 2 of 5 PageID #: 56



USA v. RIFFLE                                                     1:20-CR-46
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Riffle’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Riffle

was competent to enter a plea, that the plea was freely and

voluntarily given, that Riffle was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 24] finding a factual basis for the

plea and recommending that this Court accept Riffle’s plea of

guilty to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Riffle nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 24], provisionally ACCEPTS Riffle’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 1:20-cr-00046-TSK-MJA Document 25 Filed 12/04/20 Page 3 of 5 PageID #: 57



USA v. RIFFLE                                                     1:20-CR-46
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Riffle, and prepare a presentence investigation

report for the Court;

      2.    The   Government   and   Riffle   shall   each   provide   their

narrative descriptions of the offense to the Probation Officer by

December 17, 2020;

      3.    The presentence investigation report shall be disclosed

to Riffle, his counsel, and the Government on or before February

15, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before March 1, 2021;




                                      3
Case 1:20-cr-00046-TSK-MJA Document 25 Filed 12/04/20 Page 4 of 5 PageID #: 58



USA v. RIFFLE                                                     1:20-CR-46
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

15, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements      and   motions   for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 29, 2021.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release. [Dkt. No. 9].

      The Court will conduct the Sentencing Hearing for Riffle on

Monday, April 12, 2021, at 10:00 A.M., at the Clarksburg, West

Virginia point of holding court.          If counsel anticipates having

multiple witnesses or an otherwise lengthy sentencing hearing,

please notify the Judge’s chamber staff so that an adequate amount

of time can be scheduled.

      It is so ORDERED.




                                      4
Case 1:20-cr-00046-TSK-MJA Document 25 Filed 12/04/20 Page 5 of 5 PageID #: 59



USA v. RIFFLE                                                     1:20-CR-46
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 4, 2020.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
